Case 8:17-cv-00190-SDM-SPF Document 298 Filed 10/30/20 Page 1 of 3 PageID 12638



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION



     FINANCIAL INFORMATION
     TECHNOLOGIES, LLC,

            Plaintiff,

     v.                                                     CASE NO. 8:17-cv-190-T-23SPF

     ICONTROL SYSTEMS, USA, LLC,

           Defendant.
     __________________________________/


                                                ORDER

            After trial of Fintech’s claim under the Florida Uniform Trade Secrets Act, the

     jury returned a verdict (Doc. 245) finding that iControl willfully and maliciously

     misappropriated Fintech’s trade secrets. Fintech moves (Doc. 284) for a permanent

     injunction, which iControl opposes (Doc. 285). 1

            The Florida Uniform Trade Secrets Act authorizes enjoining specific,

     identifiable trade secrets but authorizes no blanket restraint of competition.

     Fla. Stat. § 688.003; Norton v. Am. LED Tech., Inc., 245 So. 3d 968, 969 (Fla. 1st DCA

     2018) (“UTSA may not be used as a vehicle to restrict competition.”). To avoid

     unduly restraining competition, an injunction must narrowly tailor the prohibited



            1
             Despite iControl’s argument otherwise (Doc. 285 at 3-6), Fintech barely, if at all,
     demonstrates “excusable neglect” explaining the untimely submission of the renewed motion for a
     permanent injunction. (Doc. 284 at 1-7)
Case 8:17-cv-00190-SDM-SPF Document 298 Filed 10/30/20 Page 2 of 3 PageID 12639



     conduct “to fit the specific legal violations adjudged” and to “restrain no more than

     what is reasonably required to accomplish its ends.” Keener v. Convergys Corp.,

     342 F.3d 1264, 1269 (11th Cir. 2003) (citing another source). iControl persuasively

     argues that Fintech’s proposed injunction sweeps too broadly and promotes

     confusion about the nature of Fintech’s trade secrets. LabMD, Inc. v. Fed. Trade

     Comm'n, 894 F.3d 1221, 1235 (11th Cir. 2018) (holding that injunction terms must

     “prevent uncertainty and confusion on the part of those faced with injunctive orders

     … to avoid the possible founding of a contempt citation on a decree too vague to be

     understood.”).

           Even if Fintech could identify with reasonable particularity the specific trade

     secrets warranting protection, a trade secret injunction is limited by “the time

     necessary to protect the plaintiff from any harm attributable to the appropriation and

     to deprive the defendant of any economic advantage attributable to the

     appropriation.” RESTATEMENT (THIRD) OF UNFAIR COMPETITION § 44 (1995).

     In other words, a trade-secrets injunction should help “to negate the advantage the

     misappropriator would otherwise obtain by forgoing independent development.”

     SI Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1266 (3d Cir. 1985); RESTATEMENT

     (THIRD) OF UNFAIR COMPETITION § 44, cmt. f (1995) (“[I]njunctive relief should

     ordinarily continue only until the defendant could have acquired the information by

     proper means …. More extensive injunctive relief undermines the public interest by

     restraining legitimate competition.”). Fintech’s expert, Ivan Zatkovich, admits that



                                               -2-
Case 8:17-cv-00190-SDM-SPF Document 298 Filed 10/30/20 Page 3 of 3 PageID 12640



     with time iControl “certainly” could have developed the “specific functionality”

     Fintech claims as a trade secret. (Feb. 26, 2020 Trial Tr. 163-164) A permanent

     injunction is unwarranted and improper. Any misappropriation by iControl

     occurred more than five years ago (Doc. 1 at 8-14), and nothing offered by Fintech

     establishes, contrary to Fintech’s expert, that iControl could not independently have

     developed between then and now any trade secret then acquired from Fintech.

     Concept, Inc. v. Thermotemp, Inc., 553 So. 2d 1325, 1328 (Fla. 2d DCA 1989) (citing

     cases discussing the usefulness of “headstart injunctions” and allowing the trial court

     to determine the length, if at all, of a trade secrets injunction).

            For these reasons, and those argued by iControl, Fintech’s motion for a

     permanent injunction is DENIED.

            ORDERED in Tampa, Florida, on October 30, 2020.




                                                 -3-
